—In an action to recover damages for personal injuries, etc., the defendant 953 Manhattan Food Corporation, d/b/a C-Town Supermarket, and the defendant Tina Angeline *454separately appeal from an order of the Supreme Court, Kings County (Bruno, J.), dated May 17, 1999, which denied their respective motions for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs.
The Supreme Court properly denied the motion of the defendant Tina Angeline for summary judgment, as she failed to meet her initial burden of producing evidence sufficient to demonstrate her entitlement to judgment as a matter of law (see, Zuckerman v City of New York, 49 NY2d 557). The court also properly denied the motion of the defendant 953 Manhattan Food Corporation, d/b/a C-Town Supermarket, for summary judgment, as issues of fact remain as to whether its snow and ice removal efforts made the sidewalk upon which the plaintiff Moisés Mejia fell more hazardous (see, Verdino v Alexandrou, 253 AD2d 553; Reidy v EZE Equip. Co., 234 AD2d 593; Oley v Village of Massapequa Park, 198 AD2d 272). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.